Citation Nr: 0103092	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left wrist, currently rated as 40 percent 
disabling.

3.  Entitlement to a total rating by based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The most recent examination for VA purposes was conducted in 
March 1999.  The examination showed difficulty with 
dorsiflexion and palmer flexion of the wrist, grip strength, 
and abduction of the fingers.  However, actual measurements 
were not included in the report.  As such the Board is of the 
opinion that another examination is warranted.  It is noted 
that in August 2000 the veteran request another examination.

The service connected bilateral carpal tunnel syndrome is 
evaluated under Diagnostic Code 8515.  Diagnostic Code 8515 
provides for the evaluation for disability involving the 
medial nerve.

Under this Code, complete paralysis affecting the major 
extremity is rated 70 percent disabling.  Complete paralysis 
affecting the minor extremity is rated 60 percent disabling.

Complete paralysis may be manifested by the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.

Severe incomplete paralysis affecting the major extremity is 
rated 50 percent disabling.  Severe incomplete paralysis 
affecting the minor extremity is rated 40 percent disabling.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the bilateral 
carpal tunnel syndrome since September 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should obtain copies of the 
treatment records from the VA medical 
facility in Atlanta, Georgia covering the 
period from September 1998 to the present.  

3.  A VA examination should be conducted 
by a neurologist who has not previously 
conducted a compensation examination of 
the veteran, if feasible, to determine the 
severity of the bilateral carpal tunnel 
syndrome.  The claims folder and a copy of 
this Remand should be furnished to the 
examiner in conjunction with the 
examination.  It is requested that the 
examiner indicate in the report that the 
claims folder was reviewed.  The examiner 
should obtain a detailed occupational 
history.  It is requested that the 
examination include range of motion 
testing of all involved joints and what 
constitutes normal range of motion and a 
measurement of grip strength.  All tests 
deemed necessary should be performed.  The 
examination should include an evaluation 
of functional impairment based on pain, 
use and flare- up as set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner is requested to provide an 
opinion as to whether the level of 
disability of the veteran's service-
connected right and left carpal tunnel 
disabilities is best equated with complete 
paralysis or incomplete paralysis, severe.  
It is further requested that the examiner 
render an opinion as to the impact the 
bilateral carpal tunnel syndrome has on 
the veteran's employability. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





